This cause came on to be heard on the petition and the evidence, and was argued by counsel for the relator and by the Attorney General of the state of Ohio, by his assistant, Will P. Stephenson, appearing on behalf of the respondents; on consideration whereof and on the consent of the Attorney General of the state of Ohio, the court finds in favor of the relator and that a *Page 522 
peremptory writ of mandamus should be allowed, as prayed for in the petition.
It is, therefore, ordered and adjudged that a peremptory writ of mandamus issue, commanding the respondents, James C. Woodard, as Warden of the Ohio Penitentiary, and August F. Ptak, as Deputy Warden of the Ohio Penitentiary, to permit the relator, Mark Murphy, in his capacity as reporter for the Columbus Citizen, to be present at the execution of Anna Marie Hahn, at the Ohio Penitentiary, on the 7th day of December, 1938.
Writ allowed.
WEYGANDT, C.J., MATTHIAS, DIXON, DAY, ZIMMERMAN, WILLIAMS and MYERS, JJ., concur.